Exhibit 99.1 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE NOVEMBER 28, 2008 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jeff.mobley@chk.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 marc.rowland@chk.com CHESAPEAKE ENERGY CORPORATION ANNOUNCES FILING OF SHELF REGISTRATION STATEMENTS AND EXECUTION OF DISTRIBUTION AGENCY AGREEMENTS OKLAHOMA CITY, OK, NOVEMBER 28, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced that on November 26, 2008 it made three filings with the U.S.
